DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16,22,23,29, 17,24,18,25 are objected to because of the following informalities:  
Claims 16,22,23,29 Applicant is required to amend “SS or PBCH” as “synchronization signal or broadcast channel”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17,18,24,25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

carrying RMSI” and “otherwise a subcarrier 0 of a resource block 0 among resource blocks numbered from 0 and upwards in a frequency domain”.
In claims 18,25 it appears that there is a lack of antecedent basic at “ a subcarrier 0” on line 4. Furthermore, it is not clearly addressed at “otherwise a subcarrier 0 of a resource block 0 among resource blocks numbered from 0 and upwards in a frequency domain”.
Specification
The disclosure is objected to because of the following informalities: the specification describes operations of steps 301, 302, pages 25-26, par[132-146] which are not shown in any figure of the drawing. Therefore, the specification from par[132-146] is objected to.   
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 16,22,23,29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. ( US Pat.10,863,459).
Wu et al. discloses a method for transmitting and receiving a signal, by a terminal, comprising: receiving system information transmitted on a broadcast channel; wherein the system information includes an offset determined based on a resource of SS or PBCH and a number of resource blocks (RBs) ( see fig.2; col.2; lines 43-67 and col.16; lines 25-35; a UE acquires time and frequency information, receives primary synchronization signal and secondary synchronization signal (see synchronization block 602 in fig.6) broadcasted periodically in DL direction via broadcast channel. The UE measures cell specific reference signals and decodes master information block. In fig.13; col.6; lines 30-38; there is a 5-symbol gap between PSS and SSS synchronization symbols 1302 (resource offset)). The Ue determines a control resource set for a physical downlink control channel (PDCCH) based on the system information; and receiving the PDCCH based on the determined control resource set (see fig.13; fig.5; symbols 0,1,2,3 (control resources) in the first slot are used for receiving PDCCH).
In claim 30, Wu et al. discloses a computer-readable recording medium on which a program for executing the method of claim 16 is recorded (see fig.16;col.13; lines  27- memory 1604G of the UE 1600 includes operation instructions performed by processors 1604A-D).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20,24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. ( US Pat.10,863,459) in view of Kato et al. (US Pub. 2019/0059118).
In claims 19,26 Wu et al. discloses receiving the PDSCH based on resources other than the determined resource element ( see fig.15; col.12; lines 5-20; a UE is configured to receive physical synchronization channel through downlink transmission from an eNB); and decoding the PDSCH according to the PDCCH; wherein the one or more higher layer parameter includes at least one of a configuration identity and a frequency occupancy (see col.12; lines 15-20; the UE decodes the synchronization signal to acquire time and frequency parameters ( higher layer parameters)).
 Wu et al. does not disclose determining a resource element unavailable for a PDSCH according to one or more higher layer parameter for a configuration of a zero power-channel state information-reference signal (ZP-CSI-RS). 
Kato et al. discloses the PDSCH is used for downlink transmission of RRC message and MAC CE which is referred to as higher layer signaling (see par[0064-0065]). The Ue in par[0068] receives zero power channel state information reference signal (ZP-CSI-RS). In par[00692-063] the PDSCH is used to transmit SIB1, SIBx which is other than the SIB1 ( 
In claims 17,18, 24,25 Wu et al. does not disclose  a reference point for mapping a resource element of a demodulation reference signal (DMRS) is, for a physical downlink shared channel (PDSCH) carrying RMSI, a subcarrier 0 of the lowest numbered resource block in the control resource set configured by the PBCH, otherwise a subcarrier 0 of a resource block 0 among resource blocks numbered from 0 and upwards in a frequency domain. Kato et al. discloses in par[0041-0048], fig.1; DMRS is associated with transmission of PDSCH, PDCCH through which downlink communication  to the UE 2 is from BS 1 (a reference point for mapping a resource element of a demodulation reference signal (DMRS) is, for a physical downlink shared channel (PDSCH) carrying RMSI). Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teaching of Kato et al. with that of Wu et al. to  map resource element of DMRS for PDSCH and PDCCH.
In claims 20,27  Wu et al. discloses the one or more higher layer parameter further includes a periodicity and a slot offset (see fig.2; col.2; lines 43-67 and col.16; lines 25-35; a UE acquires time and frequency information, receives primary synchronization signal and secondary synchronization signal (see synchronization block 602 in fig.6) . 
Claims 21,28 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. ( US Pat.10,863,459) in view of Kato et al. (US Pub. 2019/0059118), and further in view of Onggosanusi et al.( US Pub.2017/0195031).
In claims 21,28 Wu et al. discloses wherein the determined resource element is applied for receiving the PDSCH according to the received signal (see fig.15; col.12; lines 5-20; a UE is configured to receive physical synchronization channel through downlink transmission from an eNB); but does not disclose in response to the ZP-CSI-RS being set semi-persistent, receiving a signal for a ZP CSI-RS resource. Onggosanusi et al. discloses in par[0140-0141] there are several options to configure resource for ZP-CSI-RS for a UE; one of which includes semi-persistent scheduling. Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teaching of Onggosanusi et al. with that of Wu et al. to configure the ZP-CSI-RS semi-persistent.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Davydov (US Pat. 10,523,285).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/HANH N NGUYEN/Primary Examiner, Art Unit 2413